Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 1 June 2020.	
2.	Claims 1-21 are currently pending and claims 1, 8 and 15 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 1 June 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed from its parent application no. 15645648, filed on 20 December 2013.

         Drawings

5.	The drawings filed on 1 June 2020 are accepted by the examiner. 
 
           Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent Application No. 14967033.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "provision related item/media” based on user profile and token. And it is obvious to anyone in the art, time of invention that is to use of these to streaming data service.
                                                  
     Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C §103 as being unpatentable over Kane et al. (US Publication No. 20090172021), hereinafter Kane and in view of Ya et al. (US Publication No. 20110289419), hereinafter Ya.  

In regard to claim 1: 
receiving, at a server associated with a content provider system from an application, a request for content related to a content item hosted by the content provider system (Kane, ¶29, 14-15).
wherein the request includes a content identifier corresponding to the content item and a token that represents a pairing of an application identifier of the application providing the request and a user identifier (Kane, ¶29-30).
Kane does not explicitly suggest, identifying, at the server associated with the content provider system, the application identifier and the user identifier represented by the token; however, in a relevant art Ya discloses this limitation (Ya, ¶69, 155).
Kane does not explicitly suggest, and in response to determining that the application is authorized to provide the request, transmitting, to the application, a list of related content items based on the content identifier and the token; however, in a relevant art Ya discloses this limitation (Ya, ¶112-113, 67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of sending request including multiple parameters of Kane with the method of user identifier associating with token disclosed in Ya, because token would work as user credential without using regular authentication method repeatedly, stated by Ya. at para.70.

In regard to claim 2:
further comprising generating authorization information in response to determining that the application is authorized to provide the request (Ya, ¶61).
In regard to claim 3:
further comprising disassociating the authorization information with the token in response to determining that the application is not authorized to provide the request (Ya, ¶87).
In regard to claim 4: 
wherein the determination that the application is authorized to provide the request is based on previously stored authorization information for the application and the user identifier (Ya, ¶90).
In regard to claim 5: 
wherein the request further comprises a key and wherein the determination that the application is authorized to provide the request for content is based on a verification of the key (Ya, ¶87).
In regard to claim 6: 
wherein the token further comprises session information that associates the token with a session between the application and a content provider system (Ya, ¶104).
In regard to claim 7: 
further comprising: modifying the list of related content items by removing, from the list of related content items, previously consumed content items associated with the user identifier; and transmitting the modified list of related content items in response to the request (Ya, ¶82).
In regard to claim 8:
a hardware processor of a server associated with a content provider system that (Ya, ¶3, 54).receives, from an application, a request for content related to a content item hosted by the content provider system  (Kane, ¶29, 14-15).
 wherein the request includes a content identifier corresponding of the content item and a token that represents a pairing of an application identifier to the application providing the request and a user identifier (Kane, ¶29-30).
Kane does not explicitly suggest, identifies, at the server associated with the content provider system, the application identifier and the user identifier represented by the token; however, in a relevant art Ya discloses this limitation (Ya, ¶69, 155).
Kane does not explicitly suggest, and in response to determining that the application is authorized to provide the request, transmits, to the application, a list of related content items based on the content identifier and the token; however, however, in a relevant art Ya discloses this limitation (Ya, ¶112-113, 67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of sending request including multiple parameters of Kane with the method of user identifier associating with token disclosed in Ya, because token would work as user credential without using regular authentication method repeatedly, stated by Ya. at para.70.
In regard to claim 9: 
wherein the hardware processor further generates authorization information in response to determining that the application is authorized to provide the request (Ya, ¶61).
In regard to claim 10:
wherein the hardware processor further disassociates the authorization information with the token in response to determining that the application is not authorized to provide the request (Ya, ¶87).
In regard to claim 11: 
wherein the determination that the application is authorized to provide the request is based on previously stored authorization information for the application and the user identifier (Ya, ¶90).
In regard to claim 12:
wherein the request further comprises a key and wherein the determination that the application is authorized to provide the request for content is based on a verification of the key (Ya, ¶82).
In regard to claim 13: ¶
wherein the token further comprises session information that associates the token with a session between the application and a content provider system (Ya, ¶104).
In regard to claim 14:
wherein the hardware processor further: modifies the list of related content items by removing, from the list of related content items, previously consumed content items associated with the user identifier; and transmits the modified list of related content items in response to the request (Ya, ¶82).
In regard to claim 15:
receiving, at a server associated with a content provider system from an application, a request for content related to a content item hosted by the content provider system (Kane, ¶29, 14-15).
wherein the request includes a content identifier corresponding to the content item and a token that represents a pairing of an application identifier of the application providing the request and a user identifier (Kane, ¶29-30).
Kane does not explicitly suggest, identifying, at the server associated with the content provider system, the application identifier and the user identifier represented by the token; however, in a relevant art Ya discloses this limitation (Ya, ¶69, 155).
Kane does not explicitly suggest, and in response to determining that the application is authorized to provide the request, transmitting, to the application, a list of related content items based on the content identifier and the token; however, in a relevant art Ya discloses this limitation (Ya, ¶112-113, 67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of sending request including multiple parameters of Kane with the method of user identifier associating with token disclosed in Ya, because token would work as user credential without using regular authentication method repeatedly, stated by Ya. at para.70.

In regard to claim 16:
wherein the method further comprises generating authorization information in response to determining that the application is authorized to provide the request request (Ya, ¶61).
In regard to claim 17:
wherein the method further comprises disassociating the authorization information with the token in response to determining that the application is not authorized to provide the request request (Ya, ¶87).
In regard to claim 18:
wherein the determination that the application is authorized to provide the request is based on previously stored authorization information for the application and the user identifier request (Ya, ¶90).
In regard to claim 19:
wherein the request further comprises a key and wherein the determination that the application is authorized to provide the request for content is based on a verification of the key request (Ya, ¶87).
In regard to claim 20:
wherein the token further comprises session information that associates the token with a session between the application and a content provider system request (Ya, ¶104).
In regard to claim 21: 
wherein the method further comprises: modifying the list of related content items by removing, from the list of related content items, previously consumed content items associated with the user identifier; and transmitting the modified list of related content items in response to the request (Ya, ¶82).
  Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessfl, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890